Citation Nr: 1142247	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 21, 2003, for the grant of service connection for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A January 2002 rating decision, of which the Veteran was notified in that month, denied the Veteran's claim for service connection for PTSD; a timely appeal of that this decision was not filed.  

2.  The Veteran filed a request to reopen his claim for service connection for PTSD that was received on February 21, 2003. 

3.  There is no document of record which may be construed as a formal or an informal claim to reopen the previously denied claim of entitlement to service connection for PTSD between the notice of the January 2002 rating decision and the February 2003, claim for that benefit. 


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  The criteria for an effective date prior to February 21, 2003, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(r) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to an earlier effective date for service connection for PTSD in a November 2006 notification letter issued prior to initial adjudication which described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain, and would make reasonable efforts to obtain, on the Veteran's behalf in support of the claim.  Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with proper VCAA notice by way of the November 2006 VCAA notice letter.  Also, the RO provided the Veteran with a copy of the January 2007 rating decision and November 2007 SSOC which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision. 

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for his period of active military service are included in the claims file.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims file.  In addition, the Veteran indicated in a November 2006 statement that he had no additional evidence to submit and the Veteran's representative stated the same in an October 2011 presentation.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

Under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r), the effective date based on new and material evidence (other than service department records) received after the final disallowance of a claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  

A January 2002 rating decision, of which the Veteran was notified that month, denied the Veteran's claim for service connection for PTSD.  The Veteran did not file a timely appeal to this decision; as a result, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  Such final decisions may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The basis of the denial of service connection was that the record did not establish a confirmed diagnosis of PTSD. 

The Veteran filed a communication requesting that his claim for service connection for PTSD be reopened that was received on February 21, 2003.  That claim was reopened and granted in an October 2003 rating decision, in part based on new and material evidence in the form of reports from an August 2003 VA examination definitively diagnosing the Veteran with PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) as a result of exposure to combat stressors.  (Combat service in Vietnam is documented by the Veteran's receipt of the Combat Infantryman Badge).  The October 2003 rating decision assigned an effective date of December 13, 2002 (the date of a VA outpatient treatment report noting the presence of PTSD) for the grant of service connection.  

Thereafter, a May 2005 rating decision found that the assignment of an effective date of December 12, 2002, for the grant of service connection for PTSD was the product of clear and unmistakable error.  As was explained in this decision, because the Veteran's claim for service connection had previously been denied by the final January 2002 rating decision, and 38 C.F.R. § 3.157 provides that a report of examination may only be considered as a claim when following claims that had been allowed, the VA laws that govern effective dates based on new and material evidence were instead for application.  Pursuant to these legal provisions, the RO assigned an effective date for the grant of service connection for PTSD of February 21, 2003, the date of receipt of the Veteran's claim to reopen.  

The Veteran has expressed disagreement with the effective date assigned by the RO, contending that the effective date should have been assigned from at least the time of VA clinical records dated in 2000 reflecting a diagnosis of PTSD.  The Board notes that a diagnosis of PTSD is actually identified as early as a private treatment report dated in 1999.  However, a June 2001 VA examination found that all the criteria for a diagnosis of PTSD as defined by DSM-IV were not met then.  A grant of service connection for PTSD requires a diagnosis of the condition under DSM-IV under 38 C.F.R. § 4.125(a), and such a diagnosis was not of record until the August 2003 VA examination.  These facts notwithstanding, absent a successful resolution of a claim of clear unmistakable error should the Veteran chose to purse such a claim, because the grant of service connection for PTSD was based on a reopened claim as a result of the receipt of new and material evidence (the August 2003 VA examination report, in particular), the effective date in this case must, therefore, be assigned based on the provisions of 38 C.F.R. § 3.400(r), which means that the effective date will be the later of either the date when the reopened claim was received, or the date when entitlement arose. 

As noted, VA received the Veteran's application to reopen his claim for service connection for PTSD on February 21, 2003.  As a result, the remaining inquiry is whether an informal claim for service connection for PTSD was filed at any time between the notice of the January 2002 rating decision and February 21, 2003, (the date of the receipt of the formal claim to reopen).  If it were shown that such an informal claim was received in this time period, an effective date earlier than February 21, 2003, may be warranted.

However, the record fails to show that the Veteran submitted an informal claim for service connection for PTSD between the notice of the January 2002 rating decision and February 21, 2003.  An informal claim was not submitted under 38 C.F.R. § 3.155 because no communication was ever filed between those dates indicating the Veteran's intent to reapply for service connection for PTSD.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that a Veteran's VA medical records cannot be construed as constituting an informal claim for service connection.  (They may be an informal claim for an increased disability rating, but that is not the situation here.)  A claimant still has to let it be known, in some way, that he is seeking service connection for a particular disability before it can be concluded that any statement to that effect is considered an informal claim. 

Nor was an informal claim for service connection for a PTSD submitted given the requirements of 38 C.F.R. § 3.157 as set forth above because the Veteran had not been granted service connection for that disability prior to February 21, 2003.   Therefore, since the application to reopen the claim for service connection for PTSD was submitted on February 21, 2003, a finding as to when entitlement to this benefit arose is unnecessary insofar as, per the applicable regulation, an effective date earlier than February 21, 2003, would not be warranted:  As indicated earlier, the effective date in cases where service connection has been granted after the claim has been reopened shall be the date of the filing of the claim or the date when entitlement arose, whichever is later. 

In summary, the record shows that the RO denied the claim for service connection for PTSD in January 2002; that the formal request to reopen the claim was received by the RO on February 21, 2003; and that an informal claim for this particular benefit was not filed between the notice of the January 2002 rating decision and February 21, 2003. 

In view of these findings, the Board concludes that there is no legal entitlement to an effective date earlier than February 21, 2003, for the grant of service connection for PTSD.  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran in connection with his claim, this rule does not apply because the preponderance of the evidence is against his claim.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to an effective date earlier than February 21, 2003, for the grant of service connection for PTSD is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


